DETAILED ACTION 
Response to Arguments
Applicant’s arguments, see pg. 7, filed 6/16/2022, with respect to the status of the claims is hereby acknowledged. Claims 1-18 and 21-22 are pending. 
Applicant’s arguments, see pg. 7-8, filed 6/16/2022 with respect to the rejection(s) of claim(s) 1-18 and 21-22 under 35 U.S.C. 103 have been fully considered. The examiner notes that the applicant’s arguments are directed to the newly amended limitations not previously presented. See Remarks pg. 8 stating:
“The cited references do not teach or suggest "based on location data associated with a user device indicating that the user device is located at a second location that is different from the first location, sending, to the user device, prior to the end time of the advertisement portion, a notification that indicates a time remaining in the advertisement portion… Applicant respectfully submits Ren fails to teach or suggest these features of claim 1 as presently amended. Specifically, Ren fails to teach or suggest "based on location data associated with a user device indicating that the user device is located at a second location that is different from the first location, sending, to the user device, prior to the end time of the advertisement portion, a notification that indicates a time remaining in the advertisement portion." Ren generally teaches "us[ing] a set-top box to provide commercial skipping and channel return by switching to a second channel that is not in a commercial break, and by monitoring the first channel to determine when the commercial break has ended." Ren at ¶ 11. For example, Ren teaches in paragraph 58 that the "set-top box 230 may determine that user device 220 has been moved from a first room (e.g., a room including display device 240) to a second room, and may provide a notification indicating that the commercial has ended to the user of user device 220." Id at §58. However, Ren does not teach that the user device 220 sends location data to the set-top box 230 or is otherwise associated with location data that the set-top box 230 uses to determine a location of the user device 220. Rather, Ren states "a user may indicate that the user is leaving a room (e.g., the room that includes display device 240) by providing input to user device 220, and user device 220 may notify set-top box 230 that the user has left the room." Id Thus, Ren teaches at most that the user device 220 may inform the set-top box 230 that the user has left the room with the display device 240. But Ren does not teach that the user device 220 provides location data, or is otherwise associated with location data received by the set-top box 230, that may be used by the set-top box 230 to determine that the user/device has left the room with the display device 240. Instead, Ren simply teaches that the user device 220 directly informs the set-top box 230 that the user has left the room. In other words, the set-top box 230 of Ren does not send the notification "based on location data associated with [the] user device indicating that the user device is located at a second location that is different from the first location" as presently claimed. Furthermore, the other references cited by the Office Action fail to cure the deficiencies of Ren, because none of the other references teaches or suggests "sending[ ... ] a notification" as presently claimed. "	 

	The examiner respectfully disagrees with the applicant’s argument (i.e., Ren does not teach that the user device 220 sends location data to the set-top box 230 or is otherwise associated with location data that the set-top box 230 uses to determine a location of the user device 220.). In particular, the applicant’s claim does not require that the user device 220 send location data to set-top 230 but merely that the “location data associated with the user device indicating that the user device is located at a second location that is different from the first location.” Ren paragraph 58 reads on the applicant’s limitation wherein paragraph 58 teaches:
“…Additionally, or alternatively, set-top box 230 may provide the notification to the user via user device 220. For example, set-top box 230 may provide the notification to user device 220 based on determining that the user is not within a particular proximity of display device 240. In this case, set-top box 230 may determine that user device 220 has been moved from a first room (e.g., a room including display device 240) to a second room, and may provide a notification indicating that the commercial has ended to the user of user device 220. For example, a user may indicate that the user is leaving a room (e.g., the room that includes display device 240) by providing input to user device 220, and user device 220 may notify set-top box 230 that the user has left the room….”
Therefore, based on the teachings of Ren (i.e., For example, set-top box 230 may provide the notification to user device 220 based on determining that the user is not within a particular proximity of display device 240. In this case, set-top box 230 may determine that user device 220 has been moved from a first room (e.g., a room including display device 240) to a second room) the set-top box has obtained the location data associated with the user device indicating that the user device is located at a second location that is different from the first location. Again, the applicant’s claim limitation does not explicitly claim how the set-top box obtains the location data of the user device as claimed. Therefore, the applicant’s arguments regarding the teachings of Ren are not persuasive. 
	Furthermore, applicant Remarks pg. 9-10 argues:
The Office Action's combination of references is not properly supported and fails to consider the claims as a whole...As the Office Action notes, Ren teaches "provid[ing] a notification indicating that the commercial has ended to the user of user device 220." Ren at ¶ 58 (emphasis added). Applicant submits a person having ordinary skill in the art would not seek to modify the Chen, Ransom, Barnett, and Stern combination with Ren, since the former references allegedly teach a notification that conveys to the user when an advertisement/commercial break will end (e.g., a countdown timer) and Ren conveys to the user that the advertisement/commercial break has ended. The Office Action does not explain why the teachings of Ren would be combined with references that provide a different type of notification, other than to say "Ren recognizes the benefit of providing the viewer with a mobile phone, that has moved to a location different from the room where the set-top box located, with an indication that the advertisement has ended[.]" Id at (p. 6).

The examiner respectfully disagrees. First, in response to the applicant’s argument that the Office Action fails to meet the standards cited by the applicant, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). More importantly, on the issue of obviousness, the Supreme Court stated that when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385 (2007) (citing Sakraida v. AG Pro, Inc., 425 U.S. 273, 96 S. Ct. 1532, 47 L. Ed. 2d 784 (1976)).  The Court further reiterated that in circumstances where the combination of two pre-existing elements did no more than they would in separate, sequential operation, the patent failed under 35 U.S.C. 103.  See id. at 416-417 (citing Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 90 S. Ct. 305, 24 L. Ed. 2d 258 (1969)). The analysis of a rejection on obviousness grounds need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.  See id. at 418.  The obvious analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation.  Id. at 419.  Further, the Court stated that common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.  See id. at 420. The combination of prior art relates to utilizing a set-top box and a mobile device with proximity/location detection to monitor the location of a user and be able to provide notifications to a viewer relating to notifications related to programming content. A person of ordinary skill in the art would have readily appreciated the benefit of the mere rearrangement of elements relating to the type of notification presented to the viewer to enable the viewer to not miss the continuation of programming content in relation to the end of inserted advertisements. Therefore, the applicant’s arguments are not persuasive. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) and a new interpretation of the claims in light of the currently amended claims not previously presented.
	Independent claims 8 and 15 recite similar, yet not identical, features to those recited in independent claim 1. Therefore, for the reasons discussed above concerning claim 1, it is submitted that the cited references teach the features recited in claims 8 and 15 to render the claims obvious.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen; Jianfeng et al. US 20150019223 A1 (hereafter Chen) and in further view of Ransom; Mumin et al. US 20160173942 A1 (hereafter Ransom) and in further view of Barnett; John Samuel US 20180124438 A1 (hereafter Barnett) and in further view of Ren, Dahai, US20150095932A1 (hereafter Ren) and in further view of Stern; Peter et al. US 20110243533 A1 (hereafter Stern).
Regarding claim 1, “a method comprising: determining that content output device at a first location is causing output of content; determining, a start of an advertisement portion of the content, wherein the advertisement portion is associated with an end time” (Chen teaches para 15-20 first user device is a TV for displaying broadcast content and a second device is a tablet; para 20 determining start of advertisement wherein advertisement index is received from content provider; Fig. 2 and para 20 teaching - match sampled data generated by the block 203 with the same sampling frequency as that used by the content provider with the at least one set of referenced sampled data from the block 207, so as to identify the starting of the TV advertisement as indicated by the block 208 and the ending of the TV advertisement as indicated by the block 209); Regarding “based on location data associated with a user device indicating that the user device is located at a second location that is different from the first location, sending, to the user device prior to the end time of the advertisement portion, a notification that indicates a time remaining in the advertisement portion” Chen teaches para 20 and Fig. 2 - the identification of the starting or the ending can be optionally displayed on the tablet for the user's information according a variant implementation, and can be used to trigger other events but Chen does not reference based on a user device associated with the content output device being located at a second location that is different from the first location and a notification that indicates a time remaining in the advertisement portion. Additionally, with respect to “based on location data associated with a user device indicating that the user device is located at a second location that is different from the first location” and a notification that indicates a time remaining in the advertisement portion as claimed, Chen teaches that the mobile device (second device tablet) must be in the vicinity of the first device (TV) in order to obtain starting/ending of TV advertisement (Fig. 1 disclosing a home network with short range communication between a TV and second device; para 18-21, 30-32 second device captures audio data while in the vicinity or the TV).
In an analogous art, Ransom teaches the deficiency of Chen wherein a notification such as a count-down timer is displayed to indicate the ending of an advertisement (para 65). Ransom does not reference the limitation with respect to “based on location data associated with a user device indicating that the user device is located at a second location that is different from the first location.” 
In an analogous art, Barnett teaches advertisement notifications are displayed on TV, in addition to, a second screen of the user 101 such as a mobile device (para 352-370) comprising notifications of a countdown prior to the end time of each commercial break (para 352-370).  Barnet teaches the advertisement content comprises displaying a countdown time, prior to the end time of the advertisement section, until the commercial being displayed ends and the regular program (para 6, 352, 368, 383). Barnett first teaches a notification 4030 regarding break 4020 (i.e., The notification may present, for example, a countdown timer that shows how much time is remaining before the end of the commercial break. Based on the teachings of Barnett, a person of ordinary skill in the art would have understood that the countdown displayed is a total time remaining for the entire commercial break. Therefore, a person of ordinary skill in the art would have reasonably inferred that where Barnett teaches a commercial break comprises a plurality of videos or just one video, then a situation where multiple commercials are presented, then the total time comprises adding the length of each commercial to identify the total time remaining.
Additionally, with respect to “based on location data associated with a user device indicating that the user device is located at a second location that is different from the first location” as claimed, Barnett only teaches that the mobile second device 840 must be in the vicinity of the first device 830 utilizing a Wi-Fi connection or dongle 810 (Fig. 8 and 109). See also Barnett para 381-383 – second device is detected in the vicinity location of a first device when a commercial break is about to occur in order to present supplemental content on the second device. See also para 152, 161, 214 utilizing GPS location data sent by mobile device to identify location of mobile device in relation to a TV location/room. However, Barnett, similar to Chen and Ransom, do not disclose a second location that is different from the first location as claimed.  
EXAMINER’S NOTE: Prior art made of record but not relied upon in order to avoid duplicative references Abecassis; Max US 20150086173 A1 providing screen notifications regarding upcoming commercial breaks and identifying the length of the particular segments (para 174-188) is beneficial when a viewer is in a public place or a private gathering also corresponds to applicant’s claimed “based on a location of a user device associated with the content output device”
In an analogous art, Ren para 58 teaches set-top box 230 may provide the notification to user device 220 based on determining that the user is not within a particular proximity of display device 240. In this case, set-top box 230 may determine that user device 220 has been moved from a first room (e.g., a room including display device 240) to a second room, and may provide a notification indicating that the commercial has ended to the user of user device 220. For example, a user may indicate that the user is leaving a room (e.g., the room that includes display device 240) by providing input to user device 220, and user device 220 may notify set-top box 230 that the user has left the room. In particular, the applicant’s claim does not require that the user device 220 send location data to set-top 230 but merely that the “location data associated with the user device indicating that the user device is located at a second location that is different from the first location.” Ren paragraph 58 reads on the applicant’s limitation wherein paragraph 58 teaches:
“…Additionally, or alternatively, set-top box 230 may provide the notification to the user via user device 220. For example, set-top box 230 may provide the notification to user device 220 based on determining that the user is not within a particular proximity of display device 240. In this case, set-top box 230 may determine that user device 220 has been moved from a first room (e.g., a room including display device 240) to a second room, and may provide a notification indicating that the commercial has ended to the user of user device 220. For example, a user may indicate that the user is leaving a room (e.g., the room that includes display device 240) by providing input to user device 220, and user device 220 may notify set-top box 230 that the user has left the room….”

Therefore, based on the teachings of Ren (i.e., For example, set-top box 230 may provide the notification to user device 220 based on determining that the user is not within a particular proximity of display device 240. In this case, set-top box 230 may determine that user device 220 has been moved from a first room (e.g., a room including display device 240) to a second room) the set-top box has obtained the location data associated with the user device indicating that the user device is located at a second location that is different from the first location. Again, the applicant’s claim limitation does not explicitly claim how the set-top box obtains the location data of the user device as claimed. Whereas paragraph 58 of Ren discloses “a notification indicating that the commercial has ended to the user of user device 220”, the combination of prior art to Chen, Ransom, and Barnett render obvious providing a notification that the commercial break is about to end. As such, the motivation to modify Chen, Ransom, Barnett, and Ren is further evidenced by Stern; Peter et al. (US 20110243533 A1) para 11 teaches that a countdown timer is generated from the advertisement information messages and displayed along with the content of the advertisement segment; For a set of contiguous advertising segments the countdown time will show the time remaining until the end of the set of advertising segments and the resumption of the displaying of the main program. Thus, a user viewing the screen during an advertisement is informed as to the amount of time remaining before the program content, as opposed to advertising content, will be displayed again.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s invention for detecting a start of an advertisement portion of the content from various advertisers to provide notifications on a computing device separate from a television (e.g., tablet or mobile device) by further incorporating known elements of Ransom's invention for providing a notification such as a count-down timer is displayed to indicate the ending of an advertisement such that the viewer is able to switch back to viewing the main programming content when on demand programming is not available. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen and Ransom’s invention by Barnett’s for displaying advertisement notifications on TV, prior to the end of the commercial portion, in addition to, a second screen of a second computing device that is in the vicinity location of the TV, such as a mobile device, comprising notifications of a countdown prior to the end time of each commercial break in order to utilize received data for a set of contiguous advertising segments and show the countdown time with the time remaining until the end of the set of advertising segments and the resumption of the displaying of the main program to enable the viewer to perform a personal activity such as a restroom break because the prior art to Ren recognizes the benefit of providing the viewer with a mobile phone, that has moved to a location different from the room where the set-top box located, with an indication that the advertisement has ended or provide a notification as disclosed in Stern to display a countdown time remaining until the end of the set of advertising segments and the resumption of the displaying of the main program. 
Regarding claim 2, “wherein the user device and the content output device are associated with at least one of a user or a premises” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Chen teaches that the mobile device (second device tablet) must be in the vicinity of the first device (TV) in order to obtain starting/ending of TV advertisement (Fig. 1 disclosing a home network with short range communication between a TV and second device; para 18-21, 30-32 second device captures audio data while in the vicinity or the TV); Chen further teaches the second user device registers for notifications in paragraph 33. See also Barnett para 91, 163, 168-173 – associating mobile device with user’s social networking account to deliver associated content including advertisements). Barnett teaches that the mobile second device 840 must be in the vicinity of the first device 830 utilizing a Wi-Fi connection or dongle 810 (Fig. 8 and 109). See also Barnett para 381-383 – second device is detected in the vicinity location of a first device when a commercial break is about to occur in order to present supplemental content on the second device.  See also Ransom para 50-53 wherein user identifiers are associated to only one particular user and wherein Ransom teaches that users are subscribers with a particular level of service which a person of ordinary skill in the art would understand corresponds to subscriber of an account. See also Ren para 58. 
Regarding claim 3, “wherein the user device and the content output device are located at a premises, wherein the first location comprises at least one of: a first room, a first section, a first floor, or a first portion of the premises, and wherein the second location comprises at least one of: a second room, a second section, a second floor, or a second portion of the premises” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2 wherein Ren para 58 teaches the deficiency with respect to “rooms” recited in “wherein the first location comprises at least one of: a first room, a first section, a first floor, or a first portion of the premises, and wherein the second location comprises at least one of: a second room, a second section, a second floor, or a second portion of the premises.”
Regarding claim 4, “wherein the notification further indicates an entity that sponsored the notification, and wherein the entity is at least one of: associated with a user preference, indicated by metadata associated with the advertisement portion, a primary entity of a plurality of entities associated with the advertisement portion, or associated with a section of the a plurality of sections of the advertisement portion.” is further rejected on obviousness grounds as discussed in the rejection of claims 1-4 wherein Chen para 20 teaches each portion has particular identification data to notify of a particular advertisement - determining start of advertisement wherein advertisement index is received from content provider; Fig. 2 and para 20 teaching - match sampled data generated by the block 203 with the same sampling frequency as that used by the content provider with the at least one set of referenced sampled data from the block 207, so as to identify the starting of the TV advertisement as indicated by the block 208 and the ending of the TV advertisement as indicated by the block 209). See also Barnett teaches advertisement notifications are displayed on TV, in addition to, a second screen of the user 101 such as a mobile device (para 352-370) comprising notifications of a countdown prior to the end time of each commercial break (para 352-370) and wherein the advertisement content is displayed with sponsor information (para 201-205).
Regarding claim 5, “wherein the notification comprises at least one of information associated with the content a slogan, a catchphrase, or a trademark” is further rejected on obviousness grounds as discussed in the rejection of claims 1-4 wherein the term trademark is broadly interpreted as any word, phrase, symbol, design, or a combination of these things that identifies goods or services; See also Barnett teaches advertisement notifications are displayed on TV, in addition to, a second screen of the user 101 such as a mobile device (para 352-370) comprising notifications of a countdown prior to the end time of each commercial break (para 352-370) and wherein the advertisement content is displayed with sponsor information (para 201-205). See Chen further teaches para 17, 21, 31, 32, 33 – presenting information associated with the content output by the content output device, a slogan. 
Regarding claim 6, “wherein the advertisement portion comprises a plurality of sections that are each associated with a section end time, and wherein sending the notification comprises sending, prior to the section end time for a first section of the plurality of sections, the notification” is further rejected on obviousness grounds as discussed in the rejection of claims 1-5 wherein Stern para 47 teaches The display image includes a frame 401 of an ad segment along with an information section 402 displayed at the bottom of the image 400. As illustrated the information section 402 includes an ad presentation countdown timer 406 generated in accordance with the invention in addition to a channel and current time field 404. The ad presentation countdown timer 406 displays the presentation time remaining in a set of consecutive ad segments or the time remaining in an individual ad segment depending on the embodiment. As should be appreciated in either embodiment during presentation of the last ad segment, e.g., ad segment N 214′, in a set of consecutive ad segments the time remaining will be the time to the end of the last ad segment 214′.  See also Barnett teaches advertisement notifications are displayed on TV, in addition to, a second screen of the user 101 such as a mobile device (para 352-370) comprising notifications of a countdown prior to the end time of each commercial break (para 352-370). Barnet teaches the advertisement content comprises displaying a countdown time, prior to the end time of the advertisement section, until the commercial being displayed ends and the regular program (para 6, 352, 368, 383). Barnett first teaches a notification 4030 regarding break 4020 (i.e., The notification may present, for example, a countdown timer that shows how much time is remaining before the end of the commercial break. In some embodiments, targeted content 4010 may be presented to user 101 during downtimes of live events such as halftime and timeouts of live sporting events. In those embodiments, targeted content 4010 may include content related to the live event or the venue of the live event.). More importantly, Barnett also teaches “…targeted content 4010 may include one or more videos that are related to what user 101 is currently watching on TV 830. For example, if user 101 is watching the "Lone Survivor" TV show, targeted content 4010 may include a highlight video of past episodes of "Lone Survivor." Related videos to be included in targeted content 4010 may be determined by social networking system 160 by analyzing social graph 300 (e.g., finding videos connected to a concept node 304 of "Lone Survivor"). In some embodiments, targeted content 4010 includes multiple short videos related to what user 101 is currently watching on TV 830 that are queued and ready to play when a commercial break begins. In some embodiments, targeted content 4010 includes a video that is formatted to play for the length of time of the commercial break. Structuring targeted content 4010 to play for the amount of time of the commercial break is described in more detail below.). Based on the teachings of the prior art, it is evident that the mobile device and a set-top box displays time remaining in an advertisement section and based on the teachings of Stern, a person would have understood the elements of displaying a time of the advertisement section may be displayed on a per advertisement format or in a total advertisement format for time remaining. Furthermore, based on the teachings of Barnett, a person of ordinary skill in the art would have understood that the countdown displayed is a total time remaining for the entire commercial break. Therefore, a person of ordinary skill in the art would have reasonably inferred that where Barnett teaches a commercial break comprises a plurality of videos or just one video, then a situation where multiple commercials are presented, then the total time comprises adding the length of each commercial to identify the total time remaining.
Regarding claim 7, “wherein the notification indicates a time remaining in the first section” is further rejected on obviousness grounds as discussed in the rejection of claims 1-6 wherein Barnett teaches advertisement notifications are displayed on TV, in addition to, a second screen of the user 101 such as a mobile device (para 352-370); See also Stern; Peter et al. (US 20110243533 A1) wherein Stern para 47 teaches The display image includes a frame 401 of an ad segment along with an information section 402 displayed at the bottom of the image 400. As illustrated the information section 402 includes an ad presentation countdown timer 406 generated in accordance with the invention in addition to a channel and current time field 404. The ad presentation countdown timer 406 displays the presentation time remaining in a set of consecutive ad segments or the time remaining in an individual ad segment depending on the embodiment. As should be appreciated in either embodiment during presentation of the last ad segment, e.g., ad segment N 214′, in a set of consecutive ad segments the time remaining will be the time to the end of the last ad segment 214′; see also Stern para 11 teaches that a countdown timer is generated from the advertisement information messages and displayed along with the content of the advertisement segment; For a set of contiguous advertising segments the countdown time will show the time remaining until the end of the set of advertising segments and the resumption of the displaying of the main program. Thus, a user viewing the screen during an advertisement is informed as to the amount of time remaining before the program content, as opposed to advertising content, will be displayed again. Claim 7 is further rejected on obviousness grounds as discussed in KSR. On the issue of obviousness, the Supreme Court stated that when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385 (2007) (citing Sakraida v. AG Pro, Inc., 425 U.S. 273, 96 S. Ct. 1532, 47 L. Ed. 2d 784 (1976)).  The Court further reiterated that in circumstances where the combination of two pre-existing elements did no more than they would in separate, sequential operation, the patent failed under 35 U.S.C. 103.  See id. at 416-417 (citing Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 90 S. Ct. 305, 24 L. Ed. 2d 258 (1969)). The analysis of a rejection on obviousness grounds need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.  See id. at 418.  The obvious analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation.  Id. at 419.  Further, the Court stated that common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.  See id. at 420. In the elements of claim 7, the sequential display of the time remaining in a first section of a plurality of sections does not more than displaying the combined times of all the sections to allow the viewer to know when each section of the total sections ends.
Regarding claims 8-10, 12 and 14-16 the method claims are grouped and rejected with the method claims 1-7 because independent claims 8 and 14-16 comprise a combination of steps recited in independent claim 1 and dependent claims 2-7. Regarding claim 14, elements for “at least one user preference or an indication of an entity that sponsored the notification” is further rejected on obviousness grounds as discussed in the rejection of claims 1-7 wherein Ransom para 59 further teaches user information can comprise preference information for presenting content As an example, the preference information can indicate a specific user (e.g., viewer, customer) prefers a particular brand of product (e.g., a particular brand of shoes) and/or a particular class of product (e.g., automobile). Accordingly, a second content item that is relevant to the user information can be determined. In an aspect, the content items comprise advertisements and the selected one or more second content items can comprise abbreviated versions of one or more first content items. (see also Barnett para 352-354 – advertisements for commercial break are related to the content viewed by such that the content being viewed (e.g., Lone Survivor) is the user’s viewing preference at the moment.) Therefore, independent claims 8 and 14-16 the elements of the method are met by the disclosure of the apparatus and methods of the reference(s) as discussed above, and because the elements of the system are easily converted into elements/steps of an apparatus/method by one skilled in the art. 
Regarding claim 11, “wherein the user device comprises at least one of: a computing device, a tablet device, a personal data assistant (PDA), a smart device, a vehicle entertainment system, or a portable media player” is further rejected on obviousness grounds as discussed in the rejection of claims 1-7 wherein Barnett teaches advertisement notifications are displayed on TV, in addition to, a second screen of the user 101 such as a mobile device (para 352-370); see also Chen Fig. 1 disclosing a first and second device comprising a television and tablet.
Regarding claim 13, “the content output device comprises at least one of: a set-top box, a digital streaming device, a gaming device, a media storage device, a digital recording device, or a television” is further rejected on obviousness grounds as discussed in the rejection of claims 1-7 wherein Barnett teaches advertisement notifications are displayed on TV, in addition to, a second screen of the user 101 such as a mobile device (para 352-370); see also Chen Fig. 1 disclosing a first and second device comprising a television and tablet. See also Ren para 58.

Claims 17-18, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen; Jianfeng et al. US 20150019223 A1 (hereafter Chen) and in further view of Ransom; Mumin et al. US 20160173942 A1 (hereafter Ransom) and in further view of Barnett; John Samuel US 20180124438 A1 (hereafter Barnett) and in further view of Ren, Dahai, US20150095932A1 (hereafter Ren) and in further view of Stern; Peter et al. US 20110243533 A1 (hereafter Stern) and in further view of Shimy; Camron et al. US 20110072452 A1 (hereafter Shimy).
Regarding claim 17, “further comprising at least one of: determining, based on a signal sent by the user device associated with the location data, that the user device is at the second location; determining, based on global positioning system (GPS) data associated with the user device, that the user device is at the second location, wherein the GPS data is associated with the location data; determining, based on signal triangulation data associated with the user device, that the user device is at the second location, wherein the signal triangulation data is associated with the location data; or determining, based on a signal strength associated with the user device, that the user device is at the second location” Barnett teaches para 152, 161, 214 utilizing GPS location data sent by mobile device to identify location of mobile device in relation to a TV location/room and further teaches that the mobile second device 840 must be in the vicinity of the first device 830 utilizing a Wi-Fi connection or dongle 810 (Fig. 8 and 109). See also Barnett para 381-383 – second device is detected in the vicinity location of a first device when a commercial break is about to occur in order to present supplemental content on the second device. However, Barnett does not disclose the elements with respect to triangulation as claimed. Chen, Ransom, Ren and Stern do not disclose the deficiency of Barnett. 
In an analogous art, Shimy teaches the deficiency of Barnett wherein a set-top box is able to identify a mobile device based on a GPS signal ( ) and is also able to obtain signal strength indicators from a mobile device to determine the location of the mobile device based on a triangulation calculation (para 53).
See also prior art made of record but not relied upon in order to avoid duplicative references: Shimy; Camron et al. US 20120319825 A1 disclosing [0072] MUED 502 or HUED 504 may include position information circuitry, such as Global Positioning System (GPS) circuitry, location-based services (LPS) circuitry, triangulation circuitry, hybrid positioning systems circuitry, or any other suitable position obtaining circuits or combinations of such circuits. MUED 502 or HUED 504 may use the position information obtained from the position information circuitry to determine the current position of MUED 502 or HUED 504. In some implementations, MUED 502 or HUED 504 may obtain the current position of MUED 502 or HUED 504 by accessing a social network, such as over the Internet.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen, Ransom, Ren, Stern and Barnett for utilizing the GPS of a mobile device to obtain the location of a mobile device to provide notifications on a computing device separate from a television (e.g., tablet or mobile device) and for displaying advertisement notifications on TV, prior to the end of the commercial portion, in addition to, a second screen of a second computing device that is in the vicinity location of the TV, such as a mobile device, comprising notifications of a countdown prior to the end time of each commercial break in order to utilize received data for a set of contiguous advertising segments and show the countdown time with the time remaining until the end of the set of advertising segments and the resumption of the displaying of the main program to enable the viewer to perform a personal activity such as a restroom break because the prior art to Shimy recognizes the benefit of providing the viewer with a mobile phone, that has moved to a location different from the room where the set-top box located, with notifications for viewing content when moving between television sets and continue watching the same content at a different location. 
Regarding claim 18, wherein the user device is at the second location during output of the advertisement portion is further rejected on obviousness grounds as discussed in the rejection of claims 1 and 17 wherein Shimy further teaches that the user device is tracked to a different location to enable the user to seamlessly continue watching the same content across multiple devices (para 3, 94, 106, 134 - the content notifications will be provided to a television set in a different room).
Regarding claims 21-22, are further rejected on obviousness grounds as discussed in the rejection of claims 1-18 wherein Barnett teaches para 152, 161, 214 utilizing GPS location data sent by mobile device to identify location of mobile device in relation to a TV location/room and further teaches that the mobile second device 840 must be in the vicinity of the first device 830 utilizing a Wi-Fi connection or dongle 810 (Fig. 8 and 109). See also Barnett para 381-383 – second device is detected in the vicinity location of a first device when a commercial break is about to occur in order to present supplemental content on the second device. However, Barnett does not disclose the elements with respect to triangulation as claimed. Chen, Ransom, Ren and Stern do not disclose the deficiency of Barnett. Shimy, however, teaches the deficiency of Barnett wherein a set-top box is able to identify a mobile device based on a GPS signal ( ) and is also able to obtain signal strength indicators from a mobile device to determine the location of the mobile device based on a triangulation calculation (para 53).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am – 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421